 

Exhibit 10.1

 

 

AMENDMENT TO Employment AGREEMENT

  

This Amendment (“Amendment”) to the Employment Agreement by and between Dennis
S. Hudson, III (the “Executive”), and Seacoast National Bank (the “Bank”),
together with its parent, Seacoast Banking Corporation of Florida (“Seacoast”),
is entered into as of June 27, 2017. Seacoast, the Bank and Executive may be
referred to herein as the “Parties.”

 

WHEREAS, the Seacoast, the Bank and Executive are parties to that certain
Employment Agreement, dated as of December 18, 2014 (the “Employment
Agreement”); and

 

WHEREAS, the initial term of the Employment Agreement is scheduled to end on
December 18, 2017; and

 

WHEREAS, Section 2.a. of the Employment Agreement provides that on or before the
end of the initial term, the term of the Employment Agreement may be extended
for an additional period on materially similar terms and conditions as contained
therein, upon mutually written agreement by the Parties; and

 

WHEREAS, the Parties desire to amend the Employment Agreement pursuant to the
terms of this Amendment in order to extend the term of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree that the Employment Agreement
shall be amended by deleting Section 2(a) in its entirety and replacing with the
following:

 

“a.      Term.  The term of the Executive’s employment under this Agreement (the
“Term”) commenced on the Effective Date and shall continue until December 18,
2020, unless Executive’s employment is sooner terminated pursuant to the
provisions of Section 4; provided, however, that on or before December 18, 2020,
the Term may be extended for an additional period on materially similar terms
and conditions as contained herein, upon the mutual written agreement by the
parties.”

 

Except as specifically set forth in this Amendment, all other terms of the
Employment Agreement shall remain in full force and effect.

 

[Signatures on following page]

 

1

 

 

IN WITNESS WHEREOF, the Parties, hereto, have executed this Amendment to the
Employment Agreement as of the day and year first above written.

 

 



  SEACOAST NATIONAL BANK           By:  /s/ H. Gilbert Culbreth, Jr.    
Name:  H. Gilbert Culbreth, Jr.   Title: Chairman of the Compensation &
Governance Committee          

Date:  

June 27, 2017                     EXECUTIVE             /s/ Dennis S. Hudson,
III     Dennis S. Hudson, III             Date:  June 27, 2017  



 



2

